Citation Nr: 0705540	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1951 to August 
1953.  He died in June of 1990, and appellant claims that she 
should be recognized as his surviving spouse for VA benefits 
purposes.

Initially, the Board of Veterans' Appeals (Board) notes that 
although the regional office (RO) has adjudicated the issue 
of entitlement to recognition as the surviving spouse of the 
veteran for VA benefits purposes on a de novo basis, it is 
clear from the record that a March 1999 claim for recognition 
as the surviving spouse of the veteran for VA benefits 
purposes was previously finally denied in a rating 
determination dated in June 1999.  Consequently, the Board 
finds that it is required to consider the claim for 
recognition as the surviving spouse of the veteran for VA 
benefits purposes on a new and material basis and has 
therefore recharacterized this issue on the title page of 
this decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Board further notes that appellant has also raised the 
issue of entitlement of appellant's daughter to apportionment 
of benefits as a dependent of the veteran based on a claim 
for such benefits raised in 1980.  This issue is referred to 
the RO for appropriate action.




FINDINGS OF FACT

1.  A claim for recognition as the surviving spouse of the 
veteran for VA benefits purposes was denied by a RO 
determination in June 1999 that was not followed by a timely 
substantive appeal.

2.  The evidence submitted since the June 1999 RO 
determination pertinent to the claim for recognition as the 
surviving spouse of the veteran for VA benefits purposes is 
either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The RO's determination of June 1999, which denied a claim for 
recognition as the surviving spouse of the veteran for VA 
benefits purposes, is final; new and material evidence has 
not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that while VA may not be in 
compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA) in this matter, the 
disposition of this case is based squarely on the operation 
of law.  Consequently, since the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter, the Board finds that the remand of this case for 
further notice and/or development is not required pursuant to 
the VCAA.  Manning v. Principi, 16 Vet. App. 534 (2002).

In June 1999, the RO denied the appellant's claim based on 
the fact that she and the veteran had been divorced in June 
1980.  Notice of appellate rights was given at this time.  
Thereafter, although appellant did file a timely notice of 
disagreement with that decision and was later furnished with 
a relevant statement of the case in June 2000, she did not 
file a timely substantive appeal.  Accordingly, the Board 
finds that the June 1999 RO determination became final.  As 
such, her claim for recognition as the surviving spouse of 
the veteran for VA benefits purposes may only be reopened if 
new and material evidence is submitted.

Based on the reasons for the RO's denial of appellant's claim 
in June 2000, new and material evidence would consist of 
evidence that the appellant's marriage with the veteran had 
not ended in divorce in June 1980.  It should first be noted 
that VA death pension is a benefit which may be payable to a 
surviving spouse or child because of the veteran's 
nonservice-connected death.  38 U.S.C.A. § 1541(a) (West 
2002); 38 C.F.R. § 3.3(b)(4) (2006).  Dependency and 
indemnity compensation (DIC) is a payment which is made by 
the VA to a surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5(a)(1) 
(2006).

Except as provided in 38 C.F.R. § 3.52 (pertaining to 
marriages which are deemed valid), a "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and: 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death, except where 
there was a separation, which was due to the misconduct of, 
or procured by the veteran without the fault of the spouse 
and: (2) except as provided in 38 C.F.R. § 3.55 (pertaining 
to continuous cohabitation) has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2006).

Additional evidence received since the June 1999 RO 
determination consists of nothing more than cumulative 
information from appellant concerning the circumstances 
surrounding her divorce from the veteran in June 1980.  The 
appellant has still not submitted evidence indicating that 
she was not legally divorced from the veteran in June 1980 or 
legally remarried to the veteran at some point prior to his 
death.  The assertions of the appellant regarding her claim 
that she continued to be close to the veteran following their 
divorce or that the veteran was taken advantage as a result 
of his diminished capacity in his subsequent marriage does 
not address the critical deficiency with respect to the 
appellant's claim.  The appellant's assertions are also found 
to be cumulative of her previous assertions.  Evidence that 
is cumulative and/or redundant is not "new" under 38 C.F.R. § 
3.156(a).

The critical question with respect to the claim for 
recognition as the veteran's surviving spouse for VA purposes 
was and remains whether there is evidence that appellant was 
not legally divorced in June 1980 or legally remarried to the 
veteran thereafter, and the evidence received since the June 
1999 RO determination does not adequately address this 
fundamental problem with the appellant's claim.  Nothing has 
changed from a factual standpoint since the last denial of 
his claim.  The evidence of record continues to reflect that 
the appellant was legally divorced from the veteran in June 
1980 and did not legally remarry the veteran prior to the 
veteran's death in June 1990, and the appellant therefore is 
not entitled to recognition as the veteran's surviving 
spouse. Without evidence that appellant was not divorced in 
1980 or thereafter legally remarried the veteran prior to his 
death, the appellant's claim continues to lack legal 
entitlement under the applicable provisions, and it remains 
subject to denial on the basis of a lack of legal merit under 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for recognition as the surviving spouse of the 
veteran for VA benefits purposes does not relate to an 
unestablished fact necessary to substantiate the claim and 
thus is not material.  It is also not material because it is 
essentially redundant of assertions maintained at the time of 
the previous final denial in June 1999, and does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for recognition as the veteran's 
surviving spouse for VA benefits purposes is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


